     Case 2:19-cv-07048-RGK-PJW Document 8 Filed 08/13/19 Page 1 of 2 Page ID #:99



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar No. 274184)
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7        1400 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-3391
 9        Facsimile: (213) 894-0142
          E-mail:    John.Kucera@usdoj.gov
10
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CV 19-7048 CAS (RAOx)
15
16              Plaintiff,                    WARRANT

17                    v.

18   APPROXIMATELY $518,172.92 IN
     BANK FUNDS SEIZED FROM WELLS
19   FARGO BANK ACCOUNT '4455,

20              Defendants.
21
22
           TO: UNITED STATES MARSHALS SERVICE:
23
           A Verified Complaint for Forfeiture having been filed in this
24
     action,
25
           IT IS ORDERED that you seize the defendants, Approximately
26
     $518,172.92 in Bank Funds Seized from Wells Fargo Bank Account '4455,
27
     and cause the same to be detained in your custody, or in the custody
28
     of a Substitute Custodian, until further notice of the Court, and
     Case 2:19-cv-07048-RGK-PJW Document 8 Filed 08/13/19 Page 2 of 2 Page ID #:100



 1    that you give due notice to all interested persons that they must
 2    file their Claims and Answers with the Clerk of this Court within the
 3    time allowed by law.
 4          YOU ARE FURTHER ORDERED to file this process in this Court with
 5    your return promptly after execution.
 6
 7          DATED:       08/13/2019
                     _______________________
 8
 9
10                                            KIRY
                                                 Y K.
                                                    . GRAY,
                                                       R Y, Clerk
                                                      GRA   Cl
                                                             le
                                                              erk
                                                                k
11                                            _____________________________
                                                 __
                                                 ___
                                                  ___
                                                    __
                                                     _____
                                                         __________
                                              Deputy
                                                 ut
                                                 uty Clerk
                                                         rk of Court
                                                      Cler
                                                        er     Cour
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
